10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00282-MMD-CLB Document 63 Filed 12/04/19 Page 1 of 3

 

ava

FILED

AARON D. FORD __—__. RECEIVED
Attorney General —— ENTERED ———— SERVED ON
PETER E. DUNKLEY, Bar No. 11110 COUNSEL/PARTIES OF RECORD
Deputy Attorney General
State of Nevada -

Public Safety Division DEC - 5 2019
100 N. Carson Street

 

 

 

 

 

 

Carson City, NV 89701-4717 CLERK US DISTRICT COURT
Tel: (775) 684-1259 DISTRICT OF NEVADA
E-mail: pdunkley@ag.nv.gov BY. DEPUTY

 

earn

 

Attorneys for Defendants

Sonya Carrillo, Frank Dreesen, Philip Gang,
William Gittere, Steve Green, Jerry Howell,
Michael Minev, Ronald Oliver, William Reubart,
Bonnie Swadling, Devlin Thompson,

Harold Wickham and Brian Williams

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA b bp qe

NATHANIEL WILLIAMS,
Case No. 3:18-cv-00282-MMD-€B€=
Plaintiff,
MOTION FOR EXTENSION OF TIME TO
v. RESPOND TO PLAINTIFF’S MOTION TO
ENFORCE A PREVIOUS ORDER
WILLIAM GITTERE, et al., (ECF NO. 62)
Defendants.

 

Defendants, Sonya Carrillo, Frank Dreesen, Philip Gang, William Gittere, Steve Green, Jerry
Howell, Michael Minev, Ronald Oliver, William Reubart, Bonnie Swadling, Devlin Thompson, Harold
Wickham and Brian Williams, by and through counsel, Aaron D. Ford, Attorney General of the State of
Nevada and Peter E. Dunkley, Deputy Attorney General, hereby submit this Motion for Extension of
Time to Respond to Plaintiff's Motion to Enforce a Previous Order. (ECF No. 62). This Motion is
based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and
Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendants respectfully requests a thirty (30) day extension of time out from the current
deadline of December 4, 2019, to respond to Plaintiff's Motion (ECF No. 62).

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00282-MMD-CLB Document 63 Filed 12/04/19 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may, for
good cause, extend the time: (A) with or without motion or notice if the court
acts, or if a request is made, before the original time or its extension expires; or
(B) on motion made after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its nature will not hinder or prejudice Plaintiffs case, but will
allow for accurate responses to Plaintiff's Motion. In this case, there is good cause for the extension
due to current staffing levels at the Office of the Attorney General. Recently, two deputies attorney
general have left the office. After the reassignment of their case loads and the cases’ respective
deadlines, Defendants respectfully request 30 days to respond to the motion. The new deadline would
be January 3, 2020.

Defendants’ request is timely and its nature will not hinder or prejudice Plaintiff's case, but will
allow for a substantive response to Plaintiff's motion.

For these reasons, Defendants respectfully request a thirty (30) day extension of time from the
current deadline to respond to Plaintiff's motion, with the new deadline of Friday, January 3, 2020.

DATED this 4th day of December, 2019.

AARON D. FORD
Attorney General

By: /s/ Peter E. Dunkley
PETER E. DUNKLEY, Bar No. 11110
Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED

   

 
